Exhibit 10.4

PRUDENTIAL FINANCIAL, INC

Terms and Conditions of the

2010 Special Restricted Stock Unit Grant

(Applicable to Special Restricted Stock Units Granted on February 9, 2010)



--------------------------------------------------------------------------------

IMPORTANT NOTICE

This document is intended to help you understand the main features of your
special Restricted Stock Unit Award under the Prudential Financial, Inc. Omnibus
Incentive Plan (the Plan). You should refer to this document only for this
particular Restricted Stock Unit Award.

This document is not a substitute for the official Plan documents, which govern
the operation of the Plan. All terms and conditions of the Plan, including your
eligibility and any benefits, will be determined pursuant to, and are governed
by, the provisions of the Plan documents. If there is any discrepancy between
the information in this document or in any other materials relating to the Plan
and the actual Plan documents, or if there is a conflict between information
discussed by anyone acting on behalf of Prudential and the actual Plan
documents, the Plan documents, as interpreted by the Compensation Committee as
the Plan administrator in its sole discretion, will always govern.

Prudential may, in its sole discretion, modify, amend, suspend, or terminate the
Plan or any and all of the policies, programs and plans described in this
document in whole or in part, at any time, without notice to or consent of any
Participant to the extent permissible under applicable law.

Nothing contained in this document, or in any other materials related to the
Plan, is intended to constitute or create a contract of employment nor shall it
constitute or create the right to remain associated with or in the employ of
Prudential for any particular period of time. For US Participants only
employment with Prudential is employment-at-will; this means that either you or
Prudential may terminate the employment relationship or association at any time,
with or without cause or notice.



--------------------------------------------------------------------------------

CONTENTS

 

     Page

PART A: General terms and conditions

   1 1.    Purpose    1 2.    Eligibility and grants    1 3.    Acceptance of an
Award    1 4.    Taxes    1 5.    Value of Awards    2 6.    Covenant not to
solicit; other terms and restrictions    2 7.    Compliance with Applicable Laws
   4 8.    Investment representation    4 9.    Governing law    4 10.   
Electronic delivery and acceptance    4 11.    No rights as a shareholder    4
12.    Section 409A    4 13.    Other terms    5

PART B: Terms and conditions applicable to Restricted Stock Units

   6 1.    Restricted Period    6 2.    Settlement of Restricted Stock Units   
6 3.    Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances    6 4.    Section 409A    8 5.    Dividend
Equivalents    9 Schedule    1.    Definitions    10 2.    Country specific
variations    13 3.    Form for declining an Award    14



--------------------------------------------------------------------------------

Special Restricted Stock Unit Award

This document contains the principal terms and conditions applicable only to
these special Restricted Stock Units granted to employees under the Prudential
Financial Inc. Omnibus Incentive Plan (the Plan) in 2010.

PART A: General terms and conditions

 

1. Purpose

The Restricted Stock Unit Award is made available to employees, subject to the
terms of the Plan, and is designed to strengthen the links between leadership,
motivation and consistent performance. Employees selected to receive an Award of
Restricted Stock Units will be advised of the Award made to them in their own
personalized compensation statement or a communication from their manager.

The grant of a Restrict Stock Unit Award is subject to the terms and conditions
contained in the Plan document. This document describes the principal terms and
conditions of the Award granted to employees under the Plan (the Terms). The
Schedule to these Terms contains the definitions used in these Terms. If there
is any discrepancy between these Terms and the Plan document, or if there is a
discrepancy between any information given by anyone acting on behalf of any
member of the Company Group and the Plan document, the Plan document, as
interpreted by the Compensation Committee, will always govern.

 

2. Eligibility and grants

Grants of any Awards under the Plan are entirely at the sole discretion of
Prudential.

A grant of an Award under the Plan on one occasion does not give an employee the
right to any further grant at any time in the future.

 

3. Acceptance of an Award

An employee granted an Award may accept the Award in any manner specified by the
Compensation Committee (or the Company Group) and may be deemed to have accepted
an Award if the employee has not declined the grant of that Award (in whole or
in part) within any period of time specified by the Compensation Committee (or
the Company Group) and notified to the employee.

By accepting an Award, a Participant will be responsible for complying with any
Applicable Laws relating to:

 

(i) the acquisition, holding and sale of shares of Common Stock acquired under
the Plan; and

 

(ii) the opening and maintaining of a U.S. brokerage account.

The Applicable Laws may change and Participants should seek their own
professional legal, financial and taxation advice in relation to their
participation in the Plan.

 

4. Taxes

Prudential or any member of the Company Group, as appropriate, has the right to
deduct, report and account for any taxes or other obligations required to be
withheld by law in connection with an Award. Prudential (or, as appropriate, any
other member of the Company Group) may require a Participant to pay to
Prudential (or, if appropriate, any other member of the Company Group) the
amount necessary to satisfy any such taxes or other obligations and may defer
delivery of shares of Common Stock under the Plan to a Participant until such
withholding is satisfied. On the Vesting of Restricted Stock Units, Prudential
or, if appropriate, any other member of the Company Group, will have the right
to withhold, either through payroll, through the



--------------------------------------------------------------------------------

withholding of sufficient shares of Common Stock or otherwise, in order to
satisfy any applicable withholding requirements on the Vesting of Restricted
Stock Units. Participants will be responsible for ensuring that their own tax
affairs in connection with the Plan are in order.

 

5. Value of Awards

Prudential makes no representation as to the future value of any Award under the
Plan or whether any profit will be realized with respect to any Award. Past
performance may not be a reliable guide to future performance. Investments may
fall as well as rise in value. By accepting the grant of an Award, a Participant
agrees that Prudential and the other members of the Company Group are not
responsible for foreign exchange fluctuations between the Participant’s local
currency and the U.S. dollar and are not liable for any decrease in the value of
shares of Common Stock. Changes in exchange rates may have an adverse effect on
the value, price or income of the securities.

 

6. Covenant not to solicit; other terms and restrictions

 

(a) Restrictions during Employment: By accepting the grant of an Award a
Participant agrees that during Employment, the Participant will not, other than
on behalf of the Company Group or as may otherwise be required in connection
with the performance of the Participant’s duties on behalf of the Company Group,
solicit or induce, either directly or indirectly, or take any action to assist
any entity, either directly or indirectly, in soliciting or inducing any
employee of the Company Group (other than the Participant’s administrative
assistant) to leave Employment (Induce Departures).

 

(b) Post-Employment restrictive covenants, acknowledgements and representations:
By accepting the grant of an Award a Participant agrees that following the
termination of the Participant’s Employment:

 

  (i) Until the original latest Vesting date of the Award or, if ending later,
for a period of one year after the termination of the Participant’s Employment
for any reason the Participant will not Induce Departures or hire or employ, or
assist in the hire or employment of, either directly or indirectly, any employee
of the Company Group (other than the Participant’s administrative assistant) or
any former employee of the Company Group within 60 days of that former
employee’s cessation of Employment with the Company Group;

 

  (ii) If the Participant voluntarily resigns in circumstances qualifying for
Approved Retirement, the Participant will not compete with the Company Group in
any business in which the Company Group is engaged on the last date of the
Participant’s Employment that operates in any geographic area in which the
Company Group operates as of the Participant’s last date of Employment, for a
period of one year following the Participant’s termination of Employment or
until the original latest Vesting date of the Award, whichever is the shorter
period; and

 

  (iii) The Participant could earn a living while fully complying with all of
the provisions, restrictions and covenants contained in these Terms. The
Participant acknowledges that Prudential provides a wide range of insurance,
investment management and other financial products and services to customers
throughout the world and that the restrictions contained in these Terms are
reasonable and necessary to protect Prudential’s legitimate interests in its
confidential information, trade secrets, customer relationships, and investment
in the training and development of its employees.

 

(c)

Restrictions separable and divisible: By accepting the grant of an Award a
Participant acknowledges and accepts the restrictions imposed by subsections
6(a) and (b) of Part A of these Terms and that each restriction will be
construed as separate and divisible from every other restriction. If any
provision contained in the Plan or these Terms is for any reason held invalid,
illegal or unenforceable in any respect, that invalidity, illegality or
unenforceability will not affect



--------------------------------------------------------------------------------

 

any other provision of the Plan or these Terms, and the Plan or these Terms will
be construed as if the invalid, illegal or unenforceable provision had not been
included in the Terms. It is the intention of the parties that if any of the
restrictions or covenants contained in these Terms is held to cover a geographic
area or to be for a length of time which is not permitted by Applicable Law, or
in any way construed to be too broad or to any extent invalid, that provision
will not be null, void and of not effect, but to the extent the provision would
be valid or enforceable under Applicable Law, a court of competent jurisdiction
will construe and interpret or reform the Terms to provide for a covenant having
the maximum enforceable geographic area, time period and other provisions (not
greater than those contained in these Terms) as will be valid and enforceable
under the Applicable Law. Prudential may waive any restriction or any breach in
circumstances that it determines do not adversely affect its interests, but only
in writing signed by its Senior Vice President, Human Resources (or the
successor to his or her human resource responsibilities), or his or her
delegate. No waiver of a breach of a restriction will be deemed a waiver of any
other breach.

 

(d) Remedies: By accepting the grant of an Award a Participant agrees that the
restrictions in subsections 6(a) and (b) of Part A of these Terms are fair,
reasonable and necessary, and are reasonably required for the protection of
Prudential and any other member of the Company Group. The Participant agrees and
acknowledges that the amount of damages that would derive from the breach of any
restriction is not readily ascertainable and that the restrictions are a
significant portion of the consideration that the Participant conveys to
Prudential in consideration of the grant of an Award. Accordingly, if a
Participant fails to execute and submit or revokes a Release or breaches any of
the restrictive covenants set out in subsections 6(a) and (b) of Part A of these
Terms, all of the Participant’s outstanding Awards will be cancelled immediately
on the date of that failure, as determined in the sole discretion of the
Compensation Committee or its delegate. If a Participant breaches any of the
restrictive covenants set out in subsections 6(a) and (b) of Part A of these
Terms, in addition to any equitable relief available to Prudential as outlined
below, the Participant will transfer to Prudential Common Stock (rounded to the
nearest whole share) equal in value (using the current Market Value of Common
Stock on the date the letter of notification of the breach is dated) to the
profit realized by the Participant under the Plan occurring (I) in the case of
any breach while the Participant is an employee of the Company Group, within
twelve (12) months before the date of the breach or at any time after the date
of such breach; or (II) in the case of a breach after the termination of the
Participant’s Employment, within six (6) months before the date on which the
Participant’s Employment terminated or at any time after the date of such
termination of Employment. For the avoidance of doubt, the term “profit”
referred to in the preceding sentence will be equal to, in the case of any
Restricted Stock Unit Award, the sums (determined separately for each grant
payable within the applicable period established pursuant to such sentence) of
(i) the Market Value of a share of Common Stock on the date of payment times
(ii) the number of shares of Common Stock acquired or acquirable. The
Participant will pay any such amount (in the form of Common Stock) to Prudential
within five (5) business days of the date Prudential notifies the Participant
that a breach of the provisions of this Section 6 has occurred. If payment is
not made within that period, any subsequent payment will be made with interest
at a rate equal to the prime rate as reported in The Wall Street Journal
(Eastern Edition) on the date on which notice of the breach is sent to the
Participant by Prudential, plus two (2) percent. Interest payments will be made
in cash. A Participant also acknowledges that the damages to Prudential for any
breach of subsections 6(a) or (b) of Part A of these Terms would be irreparable.
Therefore, in addition to monetary damages and/or reasonable attorney’s fees,
Prudential will have the right to seek injunctive and/or other equitable relief
in any court of competent jurisdiction to enforce the restriction. Further, a
Participant consents to the issue of a temporary restraining order to maintain
the status quo pending the outcome of any proceeding.



--------------------------------------------------------------------------------

7. Compliance with Applicable Laws

Awards granted under the Plan and Prudential’s obligation to deliver shares of
Common Stock under these Terms will be subject in all respects to (a) all
Applicable Laws, and (b) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Compensation Committee determines to be necessary or applicable. Shares of
Common Stock may not be delivered to a Participant if their receipt would be
contrary to any Applicable Laws or the rules of any applicable stock exchange.

 

8. Investment representation

If at the time of delivery of any shares of Common Stock under the Plan, the
Common Stock is not registered under the United States Securities Act of 1933,
as amended (the Securities Act), or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, a Participant will,
if requested by the Compensation Committee, execute, before the delivery of any
shares of Common Stock, an agreement (in the form the Compensation Committee
specifies) in which the Participant represents and warrants that the Participant
is acquiring the shares for the Participant’s own account, for investment only
and not with a view to the resale or distribution of the shares, and agrees that
any subsequent offer for sale or distribution of any kind of such shares will be
made only pursuant to either (a) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the shares being offered or sold; or (b) a specific
exemption from the registration requirements of the Securities Act, but in
claiming that exemption, the Participant will, before any offer for sale of the
shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Compensation Committee, from counsel for or approved by the
Compensation Committee, as to the applicability of the exemption.

 

9. Governing law

A Participant acknowledges that Prudential is organized under the laws of the
State of New Jersey and maintains its headquarters in Newark, New Jersey. The
Participant further acknowledges that Prudential has an interest in ensuring the
uniform interpretation and application of these Terms to all Participants.
Accordingly, Prudential and the Participant agree that the Plan and these Terms
will be governed by the laws of the State of New Jersey, without giving effect
to its conflict of law provisions.

 

10. Electronic delivery and acceptance

By accepting an Award under the Plan, a Participant agrees, to the fullest
extent permitted by Applicable Laws, in lieu of receiving documents in paper
format to accept electronic delivery of any documents that any member of the
Company Group may be required to deliver in connection with the Plan. Electronic
delivery of a document may be via e-mail or by reference to a location on a
member of the Company Group’s intranet site or a designated third-party vendor’s
internet site.

 

11. No rights as a shareholder

A Participant does not have any rights as a shareholder in Prudential by virtue
of the grant of an Award under the Plan, but only with respect to shares of
Common Stock, if any, delivered to the Participant in accordance with the Plan
and these Terms.

 

12. Section 409A

Notwithstanding any provision of the Plan to the contrary, no acceleration of
the time or schedule of any delivery of shares or other payment related to an
Award will be permitted to the extent necessary to comply with Code Section 409A
and the final regulations issued under Section 409A. The Compensation Committee
may amend, modify, adjust or supplement any provision of the Plan without a
Participant’s



--------------------------------------------------------------------------------

consent if the Compensation Committee determines that the amendment,
modification, adjustment or supplementation is required or advisable for an
Award or Prudential to comply with, or not violate, any Applicable Laws,
regulation or rule, including, without limitation, Code Section 409A.

 

13. Other terms

Participation in the Plan does not entitle an employee of the Company Group to
any benefit other than that granted under the Plan. Any benefits granted under
the Plan will not be deemed to be compensation under any pension plan or other
retirement plan, welfare plan or any compensation plan or program maintained by
any member of the Company Group, and will not be considered as part of
compensation for the purposes of calculating pension, profit-sharing, bonuses,
service awards, or in the event of severance, redundancy or resignation.

Prudential may modify, amend, suspend or terminate the Plan or any and all of
the policies, programs and terms of the Plan in whole or in part, at any time,
without notice to or with the consent of Participants.

If shares of Common Stock are, or are to be, delivered in a manner not
specifically authorized by the Plan, (i.e., in “Error”), Prudential will be
entitled to correct the Error, including reversing the transaction and recouping
any Common Stock or gain that might be delivered as a result of the Error.

The English language version of any documents provided in connection with the
Plan will prevail in the case of any ambiguities or divergences as a result of
the translation of the document into any other language.

Participation in the Plan is not intended to constitute or create a contract of
employment nor does it constitute or create the right to remain associated with
or in the employ of any member of the Company Group for any particular period of
time. Participation in the Plan does not affect in any way a member of the
Company Group’s right to terminate an employee’s Employment at any time, with or
without cause, and does not form part of an employee’s employment contract, if
any.



--------------------------------------------------------------------------------

PART B: Terms and conditions applicable to Restricted Stock Units

 

1. Restricted Period

The restricted period (the Restricted Period) with respect to the Restricted
Stock Units will begin on the Grant Date and lapse (i.e, vest) annually as to
one-third of the Restricted Stock Units on each of the first three anniversaries
of the Grant Date (each successive anniversary of the Grant Date in the
Restricted Period is deemed a Payment Date).

 

2. Settlement of Restricted Stock Units

Subject to the terms and conditions of the Plan and subject to the Participant’s
continued Employment through the applicable Payment Date, as soon as
administratively practicable after the date any Restricted Stock Units vest (but
not later than the end of the calendar year in which the Restricted Stock Units
vest), the Participant will receive a number of shares of Common Stock equal to
the number of Restricted Stock Units that have become vested, less any taxes or
other deductions required by Applicable Law.

 

3. Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances

A Participant’s outstanding Restricted Stock Units will automatically be
forfeited and cancelled on the termination of the Participant’s Employment and
no shares of Common Stock may thereafter be issued with respect to the
Restricted Stock Units, except in the specific circumstances set out in the
table below:

 

    

Restricted Stock Units

Type of Termination of Employment

  

Vesting Status

Voluntary Resignation

   All outstanding Restricted Stock Units are immediately forfeited.



--------------------------------------------------------------------------------

    

Restricted Stock Units

Type of Termination of Employment

  

Vesting Status

Approved Retirement

  

If the Participant retires in 2010 with less than 3 months of active service,
all Restricted Stock Units will immediately be forfeited.

 

If the Participant retires in 2010 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
, as soon as administratively practicable following each successive Payment
Dates (but in all events not later than the end of the calendar year in which
the applicable Payment Date occurs), shares of Common Stock equal to one third
( 1 /3) of the pro-rated(1) number of Restricted Stock Units outstanding at the
time of the Participant’s termination of Employment. The remainder of the
Restricted Stock Units will be forfeited. If the Participant does not execute a
Release, all Restricted Stock Units will be forfeited on the last date of
Employment.

 

If the Participant retires after 2010 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
shares of Common Stock in respect of his or her remaining Restricted Stock Units
at the same time and in the same amounts that would have been payable had the
Participant remained in Employment. If the Participant does not execute a
Release, all Restricted Stock Units will be forfeited on the last date of
Employment.

Termination for Cause

  

All outstanding Restricted Stock Units are immediately forfeited.

 

The Compensation Committee may require the Participant to pay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Restricted Stock Units or any prior
restricted stock units or Awards received within a period of twelve (12) months
before the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

Death (while an active employee)

   All outstanding Restricted Stock Units become fully vested and the
Participant’s estate will receive shares of Common Stock as soon as
administratively practicable (but not later than 74 days) thereafter.



--------------------------------------------------------------------------------

    

Restricted Stock Units

Type of Termination of Employment

  

Vesting Status

Disability

   All outstanding Restricted Stock Units become fully vested and the
Participant will receive shares of Common Stock as soon as administratively
practicable (but not later than 74 days) thereafter.

Involuntary Termination for any other reason

   If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) number of
such Participant’s then outstanding Restricted Stock Units will vest and the
Participant will receive shares of Common Stock as soon as administratively
practicable (but not later than 74 days) after the Participant’s termination of
Employment. The remainder of the Restricted Stock Units will be forfeited. If
the Participant does not execute a Release, all Restricted Stock Units will be
forfeited on the last date of Employment.

Change of Control

   All Restricted Stock Units will become vested and the Participant will
normally receive shares of Common Stock; unless the entity that acquires control
honors, assumes, or substitutes new rights for the Restricted Stock Units with
substantially equivalent or better rights, terms, conditions and values as
determined by the Compensation Committee. Alternatively, the Compensation
Committee may, at its sole discretion, provide for payment in cash based on the
Change of Control price.

 

(1)

Pro-ration is based on the number of months of active service during that year
divided by 12. The remaining balance will be forfeited as of the date of
retirement.

(2)

Pro-ration is based on the number of months of active service since the
beginning of the calendar year in which the Grant Date occurred (or, if less,
since the beginning of the calendar year in which the last Payment Date
occurred) divided by the remainder of (i) 36 minus (ii) the product of (A) 12
and (B) the number of anniversaries of the Grant Date that have occurred prior
to the date of termination of Employment.

 

4. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Code Section 409A and the final
regulations issued under Section 409A with respect to any individual who is a
“specified employee” within the meaning of Section 409A and the final
regulations, on termination of the Participant’s employment with any member of
the Company Group, delivery of shares of Common Stock may not be made before the
date that is six (6) months after the date of such termination of Employment
(or, if earlier, the date of the Participant’s death). In addition, to the
extent necessary to comply with the requirements of Code Section 409A and the
final regulations issued under Code Section 409A, if an award of Restricted
Stock Units is treated as deferred compensation subject to such Code
Section 409A, no distribution will be made (although vesting will accelerate to
the extent otherwise provided above) in respect of such award upon the
occurrence of a Change of Control unless such event qualifies as a change in the
ownership of a corporation, change in the effective control of a corporation or
a change in the ownership of a substantial portion of the assets of a
corporation within the meaning of such Code Section 409A and the final
regulations issued thereunder.



--------------------------------------------------------------------------------

5. Dividend Equivalents

A Participant granted Restricted Stock Units will be eligible to receive
Dividend Equivalents on the Restricted Stock Units based on any regular cash
dividends declared on Common Stock from the Grant Date until the Payment Date
(or until the date of forfeiture, if sooner). Any Dividend Equivalents will be
paid in cash as soon as administratively practicable (but not more than 74 days)
after the related cash dividends are paid to Common Stock holders, unless
determined otherwise by the Compensation Committee. Any Dividend Equivalents
payable under the Plan will be treated as separate payments from the underlying
Restricted Stock Units for purposes of Section 409A of the Code. There will be
no reinvestment option or earned interest credits on any Dividend Equivalent.



--------------------------------------------------------------------------------

DEFINITIONS

For the purposes of the Terms, the following words and expressions have the
meanings ascribed to them.

Applicable Laws – applicable laws, rules and regulations relating to any Awards
made under the Plan or otherwise relating to the Plan;

Approved Retirement – termination of a Participant’s Employment:

 

(i) on or after the Participant’s normal retirement date or any early retirement
date established under any defined benefit pension plan maintained by a member
of the Company Group in which the Participant participates; or

 

(ii) when the Participant has reached age fifty-five (55) with a minimum of five
years’ service.

Approved Retirement does not apply to any Participant who has an Agent Emeritus
contract with any of Prudential’s insurance affiliates or to a Participant whose
Employment is terminated for Cause, even if, in either case, the Participant is
receiving retirement benefits or is otherwise eligible for retirement or has
satisfied the conditions in (ii) above.

Award – the grant of Restricted Stock Unit.

Board – the board of directors of Prudential.

Cause – includes but is not restricted to any of the following (as determined by
the Compensation Committee): (i) dishonesty, fraud or misrepresentation;
(ii) inability to obtain or retain appropriate licenses; (iii) violation of any
rule or regulation of any regulatory agency or self-regulatory agency;
(iv) violation of any policy or rule of Prudential or any subsidiary;
(v) commission of a crime; (vi) breach by a Participant of any covenant or
agreement with any member of the Company Group not to disclose or misuse any
information pertaining to, or misuse any property of, any member of the Company
Group, or (vii) any act or omission detrimental to the conduct of the business
of any member of the Company Group.

Change of Control – occurs, in general, when (i) any person or entity outside of
Prudential acquires, directly or indirectly, twenty-five percent (25%) or more
of the combined voting power of Prudential or of the combined assets of
Prudential (and its subsidiaries); (ii) the composition of Prudential’s Board of
Directors changes over a 24-month period such that the Incumbent Directors no
longer constitute a majority of the Board of Directors; (iii) a Corporate Event
completes and immediately following completion the shareholders of Prudential
immediately before the Corporate Event do not hold, directly or indirectly, a
majority of the voting power of, in the case of (a) a merger or consolidation,
the surviving or resulting corporation; (b) a share exchange, the acquiring
corporation; or (c) a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation which, immediately following the
relevant Corporate Event, holds more than twenty-five percent (25%) of the
consolidated assets of Prudential immediately before the Corporate Event; or
(iv) any other event that the Board declares to be a Change of Control.

No change of control occurs on an underwritten offering of the equity securities
of Prudential when no person or entity acquires more than twenty-five percent
(25%) ownership in such securities. The Plan document details how a Change of
Control will be determined in various types of acquisitions and corporate
reorganization events (including sales of assets), and the document’s terms
govern any determination that a Change of Control has occurred.



--------------------------------------------------------------------------------

Code – the United States Internal Revenue Code of 1986, as amended.

Common Stock – a share of Common Stock in Prudential.

Company Group – Prudential and/or its subsidiaries.

Compensation Committee – the Compensation Committee of the Board of Directors of
Prudential, which administers the Plan.

Corporate Event – a merger, consolidation, recapitalisation or reorganisation,
share exchange, division, sale, plan of complete liquidation or dissolution, or
other disposition of all or substantially all of the assets of Prudential which
has been approved by the shareholders of Prudential.

Disability – means, with respect to any Participant, long-term disability as
defined under the welfare benefit plan maintained by the member of the Company
Group in which the Participant participates and from which the Participant is
receiving a long-term disability benefit. In jurisdictions outside the United
States where long-term disability is covered by a mandatory or universal program
sponsored by the government or an industrial association, receipt of long-term
disability benefit from such a program is considered to have met the disability
definition of the Plan.

Dividend Equivalent – an amount paid in lieu of dividends declared on Common
Stock during a period that an applicable Award is outstanding.

Employment – means employment with any member of the Company Group.

Grant Date – with respect to an Award, the date on which it is granted under the
Plan.

Incumbent Directors – with respect to any period of time specified under the
Plan for the purposes of determining a Change of Control, the persons who were
members of the Board at the beginning of the period, including any director
elected to the Board or nominated for election to the Board by a majority of the
Incumbent Directors.

Market Value – means, on any date, the price at which shares of Common Stock
were last traded on that date on the New York Stock Exchange or, if there are no
transactions on that date, the closing price on the immediately preceding date
on which there was a transaction. For the purposes of determining the taxable
income from Restricted Stock Units, it should be noted that in some countries
there are specific rules that set out how Market Value is determined. Where
applicable, any particular rules should be noted in the country specific Q&A’s.

Participant – any employee of a member of the Company Group who holds an
outstanding Award granted under the Plan.

Payment Date – the dates on which the continuing service requirement applicable
to one-third of the Restricted Stock Units are scheduled to lapse, as specified
by the Compensation Committee at the Grant Date, which occur on the first three
anniversaries of the Grant Date.

Plan – the Prudential Financial, Inc. Omnibus Incentive Plan, a stock-based
compensation plan adopted by the Board of Directors and ratified by the
shareholders of Prudential in June 2003.

Prudential – Prudential Financial, Inc., a New Jersey corporation, and any
successor to Prudential Financial, Inc.

Release – a Separation Agreement and General Release (in connection with an
involuntary termination of employment for any reason other than Cause) or a
General Release of Claims (in connection with a voluntary



--------------------------------------------------------------------------------

termination of employment), whichever is appropriate, in a form and with terms
and conditions (including but not limited to, non-solicitation of employees and
business of any member of the Company Group) satisfactory to Prudential.

Restricted Stock Unit – a conditional right (which is subject to forfeiture and
transfer restrictions) granted under the Plan to receive one share of Common
Stock at the end of a period of time specified by the Compensation Committee at
the Grant Date.

Vest – when a Participant is entitled to receive one share under a Restricted
Stock Unit, as appropriate, and “Vested” and “Vesting” will be construed
accordingly.



--------------------------------------------------------------------------------

SCHEDULE 1

COUNTRY SPECIFIC VARIATIONS

UNITED STATES

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board of Directors
of Prudential from time to time (Guidelines), then the Participant agrees to
retain ownership of 50% of the net shares of Common Stock (after payment of the
Grant Price, if any, and applicable fees and taxes) acquired on exercise of an
Option or the vesting of an Award until the first anniversary of the acquisition
of that Common Stock. For senior officers who are not Executive Officers; these
guidelines will cease to apply once the Participant has satisfied the Guidelines
or, if earlier, upon termination of the senior officer’s employment. Once the
Participant has satisfied this holding period, the Participant may dispense of
any shares of Common Stock held in excess of the Guidelines, subject to the
Personal Securities Trading Policy, including the “Reporting Responsibilities
and Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

All Restricted Stock Units granted to a Participant who is a covered employee
under Code Section 162(m) are subject to the additional requirement that the
maximum aggregate amount payable to such a Participant in respect of such Award
may not exceed six-tenths of one percent (0.6%) of Adjusted Operating Income (as
defined in the Plan) for the most recently reported year ending December 31st
before the year payment is made in respect of such Award. Notwithstanding any
provision in these Terms and Conditions to the contrary, if a Participant is a
“covered employee” within the meaning of Code Section 162(m), any pro-rated
payment the Participant would otherwise be entitled to receive under and subject
to the otherwise applicable conditions set forth herein in connection with
(i) an Approved Retirement or (ii) an Involuntary Termination other than for
Cause, Approved Retirement, death or Disability, will nonetheless be subject to
the satisfaction of the condition set forth in the immediately preceding
sentence, and in addition payment in respect of any Award on account of any
Involuntary Termination described in subclause (ii) will not be made until after
the close of the calendar year in which such Involuntary Termination of
Employment occurs (but not later than March 15 of such subsequent calendar
year).



--------------------------------------------------------------------------------

SCHEDULE 2

FORM FOR DECLINING AN AWARD

If you wish to decline the Restricted Stock Units granted to you under the
Prudential Financial, Inc. Omnibus Incentive Plan you should complete and return
this form by facsimile on or before the date three weeks after the Grant Date to
Stock Plan Administration c/o Carol Hesse at (973)-367-8251 or by certified mail
with return receipt, postmarked on or before the date three weeks after the
Grant Date to Stock Plan Administration c/o Carol Hesse, 751 Broad Street, 17th
Floor, Newark, New Jersey 07102. Please note that once you decline the grant of
an Award, that Award (including, but not limited to, any rights, payments,
interests or benefits you have or may have under, related to or associated with,
that Award) will be cancelled and terminated immediately.

I,                                          , hereby decline the grant of:

 

          Check as appropriate

(i)

   all of the Restricted Stock Units    ¨

granted to me in 2010 under the terms of the Prudential Financial, Inc. Omnibus
Incentive Plan.

 

Signed

 

 

Dated

 

 